DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-19 filed 8/7/19. Claims 1 and 13 are the independent claims.
Priority
3. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7. Claims 1-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Theuss et al. (US 20160313288; hereafter Theuss in view of Jourdain et al. (US 6344647; hereafter Jourdain).

Regarding claims 1, 2, 5-7, 10, 12, 13, Theuss discloses a detector module/method for a photo-acoustic gas sensor [abstract, par 0001], comprising.
a first substrate comprising a first surface and a second surface opposite to the first surface [light entrance window 22.4 in Fig 2A has two surfaces, par 0047];
a second substrate comprising a third surface, a fourth surface opposite to the third surface [substrate 24 in Fig 2A, par 0047], and a first recess formed in the fourth surface [recess area formed in substrate 24, par 0047], wherein the second substrate is connected with its fourth surface to the first surface of the first substrate so that the first recess forms an airtight-closed first cell which is filled with a reference gas [Fig 2A, reference gas 22.3 is hermetically sealed in the cavity 22.2, par 0047]; and a pressure sensitive element comprising an membrane in contact with the reference gas [microphone 22.1, Fig 2A, par 0047];
wherein the detector module is further configured such that a beam of light pulses [from light emitter module 21, Fig 2A, par 0047] passes through the first substrate [light entrance window 22.4 in Fig 2A] and thereby enters the first cell [par 0047]



Jourdain teaches the substrates or wafers are made of made of a semiconductor material [col 4 lines 45 to 55, Fig 1] and that a first substrate has a recess [substrate 54 in Fig 2 has a diaphragm or membrane made in the annular metallic deposit 62 so that optical path from the source is free [col 5 lines 42-52].

One of ordinary skill would recognize that using Jourdain’s teachings in Theuss’s invention would result in using semiconductor material for a substrate in compact systems such as MEMS as semiconductor materials such as Silicon are mechanically stable and can be integrated into the electronics on the same substrates The reason for having a second recess or a light opening is that it allows an unobstructed optical path from the light source.

Regarding claim 3, Theuss discloses the second substrate is made of a semiconductor material [par 0027].

Regarding claims 4, 17, Theuss fails to disclose the second substrate is connected to the first substrate by one of anodic bonding, or soldering.

Jourdain teaches anodic bonding and soldering [col 9 lines 38-50]. 


Regarding claims 8, 9, Theuss discloses a pressure sensitive element comprising an membrane in contact with the reference gas or a microphone [22.1, Fig 2A, par 0047].
One of ordinary skill would recognize that a transducer is part of a microphone that detects and converts the sound waves into electrical signals. One of ordinary skill would place the transducer portion of the microphone on the first surface of the first substrate in order to detect the sound waves unobstructed.

Regarding claims 14-16, Theuss discloses the sensor housing has openings for allowing atmospherical gas to enter the interior of the photo-acoustic gas sensor [par 0047, opening 23 in Fig 5A, par 0051, 63A in Fig 6, par 0052, 33A in Fig 7, par 0053, 165A in Fig 14A, par 0064]

Regarding claim 18, Theuss in view of Jourdain discloses the method of claim 13 and Theuss further discloses fabricating a plurality of detector modules by performing a wafer level process [par 0044, 0047].

8. Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Theuss in view of Jourdain and further in view of Mueller et al. (US 20170212036; hereafter Mueller).


Regarding claims 11 and 19, Theuss in view of Jourdain discloses the sensor/ method of claims 1, 13 but fail to explicitly disclose having a substrate wafer that has a plurality of gas sensors, so that one cell can be used for a reference gas and another for a gas that is not reference gas.
Mueller teaches a plurality of gas sensors on a substrate wafer [Fig 7A, B, par 0006, 0016].
One of ordinary skill would recognize that using Mueller’s teaching in the invention of Theuss in view of Jourdain, allows one to detect several gases which may be potentially harmful with a single compact photo-acoustic gas sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                                            

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884